Citation Nr: 9921680	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  94-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a chronic headache 
disorder.

Entitlement to service connection for arthritis of the 
cervical, thoracic, and lumbar spine.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972, including service in the Republic of Vietnam from 
December 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This case was previously before the Board in May 1996, and 
was Remanded to the RO for additional development of the 
evidence.  The requested development has been satisfactorily 
completed, and the case returned to the Board for further 
appellate consideration.  

During the pendency of this appeal, the veteran withdrew his 
appeals for service connection for sexual dysfunction and for 
residuals of a shell fragment wound of the right foot in 
accordance with the provisions of  38 U.S.C.A. § 7105(d)(3) 
(West 1991 & Supp. 1998) and  38 C.F.R. § 20.204(b) (1998).  
The Board limits its consideration herein to the issues shown 
on the title page of this decision.

The issues of entitlement to service connection for a chronic 
headache disorder and arthritis of the cervical, thoracic, 
and lumbar spine are the subject of a remand section of this 
decision.



FINDING OF FACT

The veteran does not have PTSD related to military service.


CONCLUSION OF LAW

PTSD was not incurred during wartime service.  38 U.S.C.A. 
§ 1110, 1154(b), 5107(a)(West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim for service 
connection for PTSD is plausible and is thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  We further find that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has been afforded a personal hearing 
in May 1998 before a Hearing Officer at the RO, and that he 
underwent comprehensive VA psychiatric examinations in 
connection with his claim in September 1993, in March 1994, 
and in September 1998.  On appellate review, the Board sees 
no areas in which further development might be productive.

I.  The Evidence

The veteran's service entrance examination disclosed no 
psychiatric abnormality.  
The service medical records show that the veteran was seen on 
August 1, 1971, after being jumped by street children and 
beaten around the head with an unknown object.  A bruise was 
noted at the left occiput, there was a laceration of the 
right eyebrow, and it was noted that the veteran had been 
drinking.  A neurological examination was normal, and skull 
X-rays were negative.  The veteran's laceration was cleaned 
and sutured, and he was kept overnight for neurological 
checks, but was awake and alert in the morning with normal 
neurological findings.  The veteran reported to a medical 
clinic on August 9, 1971, stating that he had been treated 
for a head injury while in Saigon due to being "hit over the 
head with a 2 x 4".  It was noted that his previous 
neurological examination and skull X-rays had been normal.  
Examination revealed a healing laceration at the right 
eyebrow, and neurological examination was intact.  There were 
no complaints or findings of any psychiatric disability, or 
any trauma to the neck or back.

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a psychiatric 
disability, including PTSD, during the veteran's period of 
active service, on service separation examination, or during 
the initial postservice year.  

The veteran's DD Form 214 and his DA-20 file show that he 
served in the Republic of Vietnam from December 1970 to 
December 1971; that his military occupational specialty was 
Light Weapons Infantryman (11B); that he received the Combat 
Infantryman Badge; and that he did not receive the Purple 
Heart Medal.

The veteran's initial claim for VA disability compensation 
benefits, received in January 1978, made no mention of a 
psychiatric disability.  The first claim for service 
connection for PTSD was received at the RO in January 1992.

In a written statement accompanying a VA Form 21-4142 for the 
Indiana Youth Center, the veteran stated that all of his 
incarcerations started at that facility after he got out of 
service in 1972; that he would have nightmares and dreams 
about being raped by all those men in Vietnam; that after a 
while he just started molesting young men; and that drinking 
seems to help things.  

Records from the Indiana Youth Center, dated from 1975 to 
1990, show that the veteran complained of nervousness in 
November 1975 and in June 1980.  A report of psychological 
evaluation and MMPI testing of the veteran in July 1979 cited 
his current 4-year sentence for child molesting, his history 
of homosexual behavior extending back to his early teenage 
years, and a previous conviction and sentence for child 
molesting in 1975 and 1976.  In addition to his sexual 
orientation disturbance, the veteran had a history of 
alcoholism.  The veteran displayed no evidence of a thought 
disorder apart from his sexual orientation disturbance, his 
rationalizations and tendency to project blame for his 
current incarceration, and evidence of immaturity in the 
rather coarse language he used.  No evidence of psychosis, 
psychoneurosis or debilitating emotional disorder was found, 
and he was said to suffer from a characterological disorder 
with sexual orientation disturbance and at least episodic 
alcoholism.  

Another report of psychological evaluation of the veteran at 
the Indiana Youth Center, dated in May 1986, noted that the 
veteran was serving consecutive sentences of 8 and 15 years 
after conviction of charges of child molesting and attempted 
child molesting, and that he had two prior felony convictions 
for child molesting, the last prison term ending in 1979.  
The veteran attributed most of his illegal behavior to 
intoxication.  A review of his record indicated long term, 
serious, chronic alcoholism.  On interview, he appeared to be 
a friendly sociopath with homosexual pedophilia, which he 
acknowledged.  

VA hospital summaries dated from November 1973 to January 
1974, from December 1974 to January 1975, from January to 
February 1978, from March to April 1979, and from June to 
July 1992 each show admission and treatment of the veteran 
for alcohol addiction.  A Social Summary prepared on hospital 
admission in June 1992 cited a history offered by the veteran 
of being arrested in February for DUI, losing his license and 
serving 90 days in jail, and being ordered to undergo alcohol 
and drug counseling.  The veteran related that he began 
drinking alcohol at age 9, became a weekend drinker while in 
his teens, began to drink regularly while in service, and 
recently had engaged in week-long binges separated by only a 
few days.  He acknowledged the use of multiple street drugs.  
He admitted to blackouts, injuries sustained from being 
beaten while drinking, tremors, memory loss, morning and 
solitary drinking, the loss of many jobs, and multiple 
arrests.  He stated that he was in combat for one year in 
Vietnam, and that he was jumped while on pass by some 
Vietnamese.  He did not complain of any PTSD symptoms.  

A report of VA psychological testing of the veteran in June 
1992 showed that he was underweight and had numerous somatic 
complaints.  He reported combat service in Vietnam, but was 
very vague about his PTSD symptoms, and related various anti-
social behaviors while an adolescent.  He recounted a 35-year 
history of alcohol abuse, including his current intake of 12-
24 beers daily, and dozens of arrests on charges involving 
alcohol and violence.  He had spent 4 years in prison on 
molestation charges, and 2 years in county jails.  He 
complained of flashbacks and dreams involving his hurting a 
child twice weekly, as well as a tendency to isolate and 
anger at the government.  He was referred to the Combat 
Veteran's Treatment Program (CVTP) for possible treatment 
upon completion of detoxification.

A stressor letter submitted by the veteran in August 1992 
stated that while visiting a bar in Saigon, he was raped by 
an undisclosed number of Vietnamese men, then followed into 
the street and "beaten in the head with clubs and all over 
my body."  He stated that he was in the Saigon hospital for 
the injuries to his head, but never told anyone else what 
happened that night "until now."  He further stated that 
his nightmares were about these events.  He also stated that 
he had dreams of all those men who were killed at a fire 
base, but could not remember their unit or division.  

A VA hospital summary, dated in April 1993, shows that the 
veteran was admitted to the 28-day CVTP with an admission 
diagnosis of PTSD based on his complaints of intrusive 
events, avoidant behavior, depression, sleep disturbance, and 
anger control issues.  He attended classes in PTSD, Substance 
Abuse, Guilt and Religion, Trauma and Loss, Coping Skills 
Group, Leisure Skills Group, and Relaxation group.  The 
patient's response to his treatment was minimal.  At the time 
of discharge, he was competent and capable of returning to 
full activities and employment.  The diagnoses included PTSD.

A report of VA psychiatric examination of the veteran, 
conducted in June 1993, reviewed the veteran's medical 
records and noted his long history of chronic alcoholism and 
anti-social tendencies with multiple arrests and jail terms.  
It was noted that he had in the past been given a diagnosis 
of PTSD, and was currently seen as an outpatient at that 
facility for counseling and monitoring of medication.  He 
related that he began drinking at age 9, with onset of heavy 
drinking by the time he entered service, and noted that he 
had been in that facility five times for detoxification, and 
others "too many times to count."  He recounted his 
multiple arrests, his periods of imprisonment, his history of 
polysubstance abuse, his inability to hold a job, and his 
vagrant lifestyle.  The examiner noted that the veteran 
seemed to have some cognitive problems, probably secondary to 
his alcoholism.  He reported drinking heavily and using drugs 
in Vietnam, claiming that he received two Article 15's for 
assaulting a superior.  He stated that his job in Vietnam was 
to set up ambushes and do infantry work; that he was involved 
in a lot of combat and witnessed a lot of deaths; that one of 
his worst experiences was getting beat up outside a bar in 
Saigon by 10 or 12 people and spending some time in the 
hospital.  After service, he returned to the area of his 
home, took many different jobs, began to drink more heavily, 
drank on the job, and began his string of hospitalizations.  
His current unemployment was attributed to back problems.  He 
acknowledged a history of violence and assault while 
intoxicated.  He was rather vague about hypervigilence and 
exaggerated startle response, although he said that years ago 
loud noises used to bother him.  

Mental status examination revealed that he was alert, 
oriented to place but vague about the date, and cooperative 
with the interview.  His speech was logical, sequential, and 
coherent, although sometimes circumstantial and vague.  He 
appeared to have significant difficulties with his memory, 
his affect was constricted, psychomotor retardation was 
noted, and his mood was depressed.  There was no evidence of 
hallucinations or delusions, he denied homicidal ideation 
while admitting to vague passive suicidal ideation, and 
insight and judgment were rather poor.  The veteran was 
considered competent but incapable of managing his funds.
The examiner stated that while the veteran had some symptoms 
of PTSD, it was difficult to distinguish symptoms of his 
alcoholism, such as social avoidance and cognitive deficits 
secondary to chronic alcoholism, from PTSD symptoms such as 
avoidance and arousal.  He stated that the veteran did not 
meet the criteria for a diagnosis of PTSD.  

In August 1993, the veteran returned to the CVTP for his 
symptoms of PTSD.  He complained of being upset by the 
suicide of three of his friends, depression, anger, poor 
sleep, and nightmares about swords and horses, and planes and 
bombs.  He was medicated with Clonazepam and Zoloft, but 
continued to complain of anxiety and was given Thorazine.  He 
stated that he broke his jaw and hurt his back in a 1967 car 
accident, and has problems with his back.  He attended 
classes in PTSD, Substance Abuse, Guilt and Religion, Trauma 
and Loss, Coping Skills Group, Leisure Skills Group, and 
Relaxation group.  The patient's response to his treatment 
was minimal.  At the time of discharge, he was competent and 
capable of returning to full activities and employment.  The 
diagnoses included PTSD.  

The RO Adjudication officer requested a VA psychiatric 
examination of the veteran in order to reconcile the several 
conflicting psychiatric diagnoses shown in the record.  

A report of VA psychiatric examination by a Board of three 
psychiatrists, conducted in September 1993, cited a history 
provided by the veteran of joining the Army as an alternative 
to being sentenced to a juvenile correctional facility.  He 
related he served in Vietnam as an infantryman, but worked in 
the radar division, and that he related well to military 
life, apart from two Article 15's for drinking.  He claimed 
that his stressors occurred in Vietnam; that he was raped by 
10 men in a bar; that he was subsequently attacked in the 
street by other men, who hit him over the head; that he was 
in a fire zone and was "overrun"; that he witnessed various 
people get killed or wounded; and that North Vietnamese 
casualties were thrown in a trench and covered by a 
bulldozer.  He acknowledged his several arrests and 
convictions on molestation charges, stated that he last 
worked in 1985, and noted that he was in prison from 1985 to 
1990.  He lived in a camper trailer, was unemployed, and read 
or watched television or movies.  He was currently prescribed 
Clonopin and Zoloft, and reported no recent flashbacks and 
only one nightmare since leaving the hospital.  The examiner 
indicated that he had reviewed the veteran's medical records, 
including his current and past hospitalizations, and noted 
that they showed that the veteran was sleeping well and that 
there was no evidence of insomnia, nightmares, etc.  A 
nightmare claimed by the veteran the previous evening was not 
witnessed by the staff.  

The veteran's complaints included insomnia, occasionally 
getting sweaty and shaky, inability to get along with people, 
having nightmares in which he is beaten and raped, occasional 
dreams of seeing bodies thrown in a trench, and thinking 
about being raped all the time.  He stated that his last 
flashback was in 1973.  Mental status examination disclosed 
that he was well-oriented, polite and cooperative, and smiled 
and joked appropriately.  His speech was spontaneous, but 
overinclusive and circumstantial.  His affect was normal, but 
did not change from normal to sad or other kind when he was 
describing his stressors.  He displayed no psychomotor 
agitation or retardation, and did not show any startle 
response.  He denied hallucinations, but admitted to some 
paranoid and referential ideation.  His memory was intact, 
and he could calculate and abstract without difficulty.  The 
examining psychiatrists stated that it was their diagnosis 
that the veteran did not have PTSD; and that his correct 
diagnoses included alcohol dependence; sexual disorder not 
otherwise specified; and personality disorder not otherwise 
specified.

A rating decision of October 1993 denied service connection 
for PTSD, and the veteran appealed that decision.  In his 
Notice of Disagreement, he stated that just going through the 
war and being beaten in the head and all over his body by 
that gang of men gave him nightmares.  He indicated that his 
experience in the bar when he was attacked caused him to 
began having sex with men and boys; that he wanted to die; 
and that he had recurrent dreams about that episode.  He also 
stated that he kept seeing all those people they killed.  

A rating decision of November 1993 again denied service 
connection for PTSD on the grounds that PTSD was not 
diagnosed following a Reconciliation of Diagnosis by a Board 
of three psychiatrists in September 1993.  It was noted that 
the veteran had received the Combat Infantryman Badge and the 
Bronze Star; that he stated that he was involved in a lot of 
mortar attacks; that seeing or smelling dead people was 
stressful; and that his most stressful experience was being 
beaten and molested by a gang of Vietnamese men.  It was 
further noted that the existence of a stressor was conceded 
due to the veteran's receipt of the Combat Infantryman Badge 
and the Bronze Star, and that the denial was grounded on the 
absence of a diagnosis.  

An undated Administrative Law Judge decision from the Social 
Security Administration (SSA) showed that the veteran had 
been awarded Supplemental Security Income (SSI) for alcohol 
dependence and PTSD.  It was subsequently shown that the SSA 
decision was based upon the veteran's long history of alcohol 
abuse, an opinion by a VA psychiatrist that the veteran was 
unemployable and his prognosis was guarded; and an evaluation 
from David G. Jarmon, Ph.D., a clinical psychologist.  Copies 
of the medical records on which the SSA determination was 
based were obtained and reviewed at the RO.  

A letter from the VA psychiatrist who had diagnosed PTSD in 
the veteran prior to his April 1993 and August 1993 
hospitalizations stated that the veteran was being treated 
for PTSD secondary to combat trauma in Vietnam; that he 
complained of  dreams and nightmares of combat experiences, 
numbing of emotions, sleep disturbance, and anger control 
issues; and that his PTSD would keep him from being gainfully 
employed for a year or longer.  

The letter from David G. Jarmon, Ph.D., dated in November 
1993, was based upon a single interview with the veteran, 
together with a review of selected medical records provided 
by the veteran.  A long history of multiple alcohol 
hospitalizations for treatment was noted, as well as 
treatment for PTSD.  A psychological evaluation was prepared 
based upon administration of the MMPI, behavioral 
observations, a review of the available records, and an 
interview with the veteran.  The evaluation revealed that the 
veteran tended to feel sorry for himself, to have difficulty 
dealing with his anger, and to have a poor self-concept.  He 
claimed an unusually large number of strange symptoms, 
feelings and experiences to the point that the validity of 
the MMPI was questionable.  His profile pattern suggested a 
conscious attempt to look bad or exaggerate illness, and most 
of the scales were elevated beyond the normal range.  He 
lacked adequate defenses; reported feelings of depression, 
worry, tension, and nervousness; and showed poor judgment and 
an inability to profit from experience.

Further, he indicated that the veteran harbored chronic 
feelings of insecurity, inadequacy, inferiority, and tended 
to be quite indecisive, lacking social experience and 
avoiding social interactions.  He was passive-dependent, was 
unable to take a dominant role in interpersonal 
relationships, and felt quite inadequate in the traditional 
male heterosexual role.  He concluded that the veteran 
suffered from chronic alcohol dependence, with numerous 
unsuccessful attempts at alcohol treatment, and that he fell 
into the category of substance addiction..  It was indicated 
that other relevant disorders in this case would be PTSD and 
an antisocial personality disorder.  

Based upon the foregoing, the RO Adjudication Officer again 
requested a psychiatric evaluation and reconciliation of 
diagnoses in order to resolve the conflict in psychiatric 
diagnoses.

A March 1994 report of VA psychiatric examination and 
reconciliation of diagnoses by a Board of three board-
certified psychiatrists noted that the veteran was 
hospitalized for a period of observation and evaluation for 
purposes of their report.  His medical records were 
thoroughly reviewed, and he underwent a psychiatric 
interview, a social assessment, psychological testing, and 
inpatient observation.  It was noted that the veteran alleged 
that he suffered from PTSD due to an experience he had while 
on leave in Saigon in August 1971, in which he was attacked 
and assaulted by a group of adolescent Vietnamese thugs and 
subsequently set upon and beaten with clubs.  He apparently 
did not speak of that incident until approximately 1992.  
While the veteran mentioned other trauma experienced while in 
Vietnam, none had the emotional attachment of the rape 
experience.  The psychiatric panel noted that while he 
claimed that the experience caused nightmares and changed his 
sexuality, the experience was basically unverifiable.  It was 
further noted that the time the veteran spent on the ward was 
uneventful, with a fairly normal range of affect, no report 
of nightmares or flashbacks, no observation of numbing of 
responsiveness, no signs of physiologic arousal, and no 
evidence of avoidance phenomena.  Rather, it was noted that 
his objective stress could be related to his alcohol and Axis 
II personality characteristics.

The Board of psychiatrists report further cited the veteran's 
exhibition of cluster "B" personality disorders, including 
remarkable oppositional and anti-social tendencies, with 
frequent fighting, truancy, fire-setting behavior, criminal, 
activity including car theft, early sexual experiences, and 
early chemical dependence starting with alcohol consumption 
at age 9 and binges at age 13 and 14.  Also noted were his 
history of attempted molestation at age 13, and components of 
his sociopathy such as being unemployed, engaging in 
indiscriminate sexual activity including selling himself for 
funds, and involvement in criminal activities not limited to 
alcohol offenses.  His anti-social characteristics were also 
complicated by more borderline personality features, 
including quite polarized relationships with other 
individuals, impulsiveness, rapid shifts of mood, poor anger 
control, external direction of anger, inability to handle 
emptiness and boredom, and little in the way of personal, 
sexual, or occupational mores.  In addition, he exhibited a 
variety of narcissistic and histrionic elements of his 
personality.   

It was found that the veteran was a grossly insightless 
individual in terms of recognizing the role that chemical 
dependence had played in his life.  He acknowledged chemical 
dependence, having used IV cocaine, drinking heroin, hashish, 
speed, downers, and acid following his return from Vietnam.  
He continued to use marijuana, although alcohol remained his 
drug of choice.  He indicated that he had not been sober for 
any consistent period of time since returning from Vietnam, 
and reported no benefit from the medications provided by the 
CVTP.  The Axis I diagnoses included alcohol dependence, 
pedophilia, and polysubstance dependence (allegedly in 
remission) with marijuana abuse currently; while Axis II 
diagnoses included Cluster "B" personality disorder with 
prominent borderline and antisocial features as well as 
histrionic and narcissistic features.  The veteran's 
prognosis was quite poor, as he appeared intent on 
externalizing blame and not owning up to personal 
responsibility for his current circumstances and was not 
interested in engaging in a realistic therapeutic 
relationship, subverting them to meet his own ends.  

A letter from a Carl G. Madsen, Jr., a private physician, 
dated in April 1994, stated that the veteran had been sent to 
him by his service organization to get a second opinion.  He 
noted that the veteran had served one tour in Vietnam; that 
he was being seen at the VAMC, Marion; and that his 
medications included Zoloft and, more recently, Prozac.  He 
cited the veteran's history of returning from Vietnam to his 
home area, living in a trailer, drinking chronically, having 
nightmares of buried bodies sticking out of the ground where 
the Americans had buried Viet Cong after an attack, and 
experiencing morbid, intrusive fantasies of returning to 
Vietnam and killing a lot of Viet Cong.  He presented a gaunt 
appearance and indicated that he did not take vitamin pills.  
The examiner stated that it was "apparent" that the veteran 
suffered from PTSD.  His history of excessive and long-term 
alcohol abuse was noted, his short term memory was defective, 
his long-term memory was intact, no evidence of delusions or 
hallucinations were found, and he spoke in a normal manner.  
He was appropriately self-concerned hoping to put behind him 
his some of the preoccupations left over from military 
battle.  The veteran did not appear to be able to 
satisfactorily attend the needs of an employer.  When he was 
not attending his own fantasies, he was attending the 
fantasies of others in the form of tapes of televisions 
movies with favorites actors.  The veteran was interested in 
the examiner providing him with helpful clinical skills, but 
he declined, offering only to recommend his use of vitamins 
and Tegretol upon discontinuance of his current medications.  
The veteran asked that a copy of the report be provided to 
his service 
organization to support his claim for VA benefits. 

In May 1996, the Board remanded the case to the RO for 
additional development of the evidence, to include additional 
VA psychiatric examination by a Board of three psychiatrists.  

A letter from the Social Security Administration, dated in 
February 1997, stated that the veteran had been denied both 
SSA disability benefits and SSI benefits in 1992.

A personal hearing was held before a RO Hearing Officer in 
May 1998.  The veteran testified that his neck was injured 
when he was attacked in Saigon; that he couldn't get out of 
bed for a week; that he had a lot of headaches; that he 
experienced neck pain in 1992 after working extremely hard at 
his job with United Waste; that he was found to have 
degenerative arthritis of the neck at the VAMC, Marion; and 
that he was last treated for a neck disorder in 1975.  He 
testified that he started having headaches when he was in 
Vietnam, but treated them for years by drinking or using 
drugs, and that he was first treated for headaches in 1992 or 
1993.  In addition, he testified that he has a single 
recurring nightmare about being assaulted in Vietnam, and 
that seeing Orientals or small black people caused 
flashbacks.  A transcript of the testimony is of record.  

A report of VA examination of the veteran, conducted in 
September 1998 by a Board of three board-certified 
psychiatrists, noted that each had reviewed the veteran's 
claims folder and had reviewed the previous reports of VA 
psychiatric examinations of the veteran in September 1993 and 
in March 1994.  It was stated that the prior examinations in 
September 1993 and in March 1994 had elicited no evidence 
substantiating the existence of PTSD in the veteran.  Rather, 
the veteran clearly displayed ample evidence of continuous 
alcohol dependence, pedophilia, and, as a primary diagnosis, 
a cluster "B" personality disorder with prominent 
borderline and antisocial features.  His only consistent 
symptom that is included in the diagnosis of PTSD is that of 
recurrent nightmares, and he otherwise does not evidence 
hyperarousal, and no avoidance of discussion of his symptoms, 
etc.  

The evaluations provided by the veteran which purported to 
support his claim for PTSD were found to be flawed in that 
the authors consistently failed to recognize the significance 
of the veteran's personality disorder and how that diagnosis 
drives his other behaviors and reported symptoms.  It was 
further noted that those authors appeared to have taken in by 
the veteran's histrionics and manipulative actions.  In 
addition, the veteran was found to have little interest in 
changing any of the behaviors that have resulted in so many 
arrests and convictions in the past, as he continually sees 
himself as the victim and therefore not responsible for his 
actions.  The examining psychiatrists found no evidence to 
support the allegation of PTSD, and fully agreed with the 
diagnoses proposed in the 1994 examination: Axis I: Alcohol 
dependence, in remission (due to incarceration); pedophilia; 
and polysubstance abuse, in remission (due to incarceration); 
and Axis II: (PRIMARY DIAGNOSIS) Cluster "B" personality 
disorder with prominent antisocial, borderline and 
narcissistic traits. 

II Analysis

Establishing service connection for PTSD requires (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor. See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen (Douglas), 10 Vet. App. 
at 138. The evidence required to support the occurrence of an 
in-service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . . . Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor." Zarycki, 6 Vet. App. at 98 (citations omitted). 
The requisite additional evidence may be obtained from 
sources other than the veteran's SMRs. See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. § 3.304(f). 

However, effective March 7, 1997, that regulation was amended 
to read as follows: 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(f) (effective May 7, 1997).

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  Karnas v. Derwinski,  1 Vet. App. 308(1991).  
Further, if the amended regulation is found to be more 
favorable than the prior regulation, an additional 
determination is required by the Board as to whether or not 
an appellant will be prejudiced by the Board's action in 
applying the amended regulation in the first instance.  As 
the Board finds that the veteran does not have PTSD, neither 
the new nor the old versions of 38 C.F.R. § 3.304(f) is 
favorable to the veteran.

 Although a VA physician, Dr. Kahn, and a private physician, 
Dr. Madsen, each diagnosed PTSD in the veteran, and a private 
psychologist offered his opinion that other relevant 
disorders in this case would include PTSD, the Board review 
shows that Dr. Kahn did not review the veteran's medical 
records; that she was unfamiliar with his assertions that his 
stressor was in the nature of an assault rather than a combat 
stressor; and that none of the symptoms which she cited as 
symptomatic of his PTSD (dreams and nightmares of combat 
situations, sleep disturbance, numbing of emotions) are 
confirmed in the nurse's notes and progress reports 
addressing his behavior and sleep patterns while in the CVTP. 
Between the veteran's hospitalizations in April 1993 and 
August 1993, each with the diagnosis of PTSD from Dr. Kahn, a 
report of psychiatric examination by a board-certified VA 
psychiatric examiner in June 1993 stated that the veteran did 
not meet the criteria for PTSD.  In addition, immediately 
after his discharge from his August 1993 admission, another 
VA psychiatric examination was conducted in September 1993 by 
a Board of three board-certified psychiatrists, who undertook 
an extensive review of his entire medical record, and 
determined that the veteran did not have PTSD. 

The Board further finds that Dr. Madsen reviewed only so much 
of the veteran's medical record as the veteran chose to show 
him; that Dr. Madsen cited symptomatology in support of a 
PTSD diagnosis that is shown nowhere else in the medical 
record (morbid, intrusive fantasies of returning to Viet Nam 
and killing a lot of Viet Cong); and that Dr. Madsen did not 
link the veteran's alleged PTSD to a verified or verifiable 
stressor.  While Dr. Madsen claims that "it is apparent that 
the veteran suffers from PTSD", it is not apparent to this 
Board.  Rather, Dr. Madsen's opinion is based upon an 
uncritical acceptance of an unverified and unverifiable 
history of stressors offered by the veteran, together with 
review of selected documents which he finds to support the 
veteran's claim.  

To the same point, Dr. Jarmon, the private psychologist, 
offered his opinion that other relevant disorders in this 
case, apart from Substance Addiction Disorders, would include 
PTSD, but failed to identify any stressors or any PTSD 
symptomatology to support that diagnosis.  In addition, Dr. 
Jarmon did not conduct any PTSD-specific psychological 
testing of the veteran.  

While the veteran has received PTSD diagnoses which are 
sufficient to take his claim beyond the threshold of well-
groundedness, they are not sufficient to establish that he, 
in fact, has PTSD.  No evidence of PTSD was shown during his 
years of incarceration at the Indiana Youth Center or Indiana 
State Prison between 1975 and 1990; or during his periods of 
hospitalization for alcohol addiction at VA Medical Centers 
from November 1973 to January 1974, from December 1974 to 
January 1975, from January to February 1978, from March to 
April 1979, and from June to July 1992.  Further; in June 
1993, a board-certified VA psychiatric examiner stated that 
the veteran did not meet the criteria for PTSD.  In addition, 
immediately after the veteran's discharge from his August 
1993 admission, another VA psychiatric examination was 
conducted in September 1993 by a Board of three board-
certified psychiatrists, who conducted an extensive review of 
his entire medical record, and determined that the veteran 
did not have PTSD.  After the RO received a copy of the 
October 1993 letter to the SSA from Dr. Kahn and the November 
1993 letter from Dr. Jarmon, the private psychologist, yet 
another VA psychiatric examination was conducted in March 
1994 by a Board of three board-certified psychiatrists, who 
conducted an extensive review of the veteran's entire medical 
record, and determined that the veteran did not have PTSD.  
Finally, pursuant to Remand by this Board, another VA 
psychiatric examination was conducted in September 1988 a 
Board of three board-certified psychiatrists, who again 
conducted a comprehensive review of the veteran's entire 
medical record, and determined that the veteran did not have 
PTSD.  While the Board will not reiterate their findings and 
conclusions, the Board finds those opinions to be conclusive 
that the veteran does not have PTSD which was incurred during 
his period of active service.  

In addition, the panel of psychiatrists stated that the 
evaluations provided by the veteran which purported to 
support his claim for PTSD were found to be flawed in that 
the authors consistently failed to recognize the significance 
of the veteran's personality disorder and how that diagnosis 
drives his other behaviors and reported symptoms.  It was 
further noted that those authors appeared to have taken in by 
the veteran's histrionics and manipulative actions.  Further, 
it was noted that the time the veteran spent on the CVTP ward 
was uneventful, with a fairly normal range of affect, no 
report of nightmares or flashbacks, no observation of numbing 
of responsiveness, no signs of physiologic arousal, and no 
evidence of avoidance phenomena.  Rather, it was noted that 
his objective stress could be related to his alcohol and Axis 
II personality characteristics.

In reaching its decision, the Board does not dispute that the 
veteran experienced traumatic events in service which might 
precipitate PTSD. As noted, however, service connection for 
PTSD also requires a current, clear medical diagnosis of PTSD 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
As the preponderance of the evidence is against finding that 
the veteran has PTSD, service connection for this condition 
is denied. 38 U.S.C.A. § 1110, 1154(b), 5107(a);  38 C.F.R. 
§ 3.304(f); Anglin.


ORDER


Service connection for PTSD is denied.


REMAND 

The veteran contends that his currently manifested headache 
disorder and his arthritis of the cervical, thoracic, and 
lumbar spine are each a consequence of injuries sustained 
when he was beaten in a street attack after leaving a bar in 
Saigon.  He further contends that his headache disorder is 
secondary to his cervical arthritis which resulted from that 
attack.  

The service medical records show that the veteran was seen on 
March 4, 1971, with complaints of back pain on bending or 
lifting which, he stated, started after an automobile 
accident in the summer of 1969.  Initial examination 
disclosed no abnormalities, and the veteran asked to see an 
orthopedist.  An orthopedic consultation noted the veteran's 
history of nonradiating back pains for approximately two 
years.  Examination was unremarkable; no neuromuscular 
deficits were found; and X-ray studies of the lumbar spine 
were negative for any abnormality.  The impression was 
chronic lumbar strain.  The veteran completed a Williams' 
back exercise program without pain.  

The service medical records show that the veteran was seen on 
August 1, 1971, after being jumped by street children and 
beaten around the head with an unknown object.  A bruise was 
noted at the left occiput and there was a laceration of the 
right eyebrow.  A neurological examination was normal, and 
skull X-rays were negative.  The veteran's laceration was 
cleaned and sutured, and he was kept overnight for 
neurological checks, but was awake and alert in the morning 
with normal neurological findings.  The veteran reported to a 
medical clinic on August 9, 1971, stating that he had been 
treated for a head injury while in Saigon due to being "hit 
over the head with a 2 x 4".  It was noted that his previous 
neurological examination and skull X-rays had been normal.  
The veteran stated that he had headaches at first, but none 
currently.  Examination revealed a healing laceration at the 
right eyebrow, and neurological examination was intact.  The 
veteran noted dizziness on rising from a seated or lying 
position, which was attributed to orthostatic hypotension 
(blood pressure readings of 118/78 and 112/84 were shown).  
The clinical impression was recovering from head injury and 
orthostatic hypotension.  The service medical records are 
silent for complaint, treatment, findings, or diagnosis of 
any inservice trauma to the cervical or lumbar spine.  
Arthritis of the cervical or lumbar spine was not shown 
during active service, on service separation examination, or 
during the initial postservice year.  Arthritis of the 
cervical and lumbar spine was initially shown on VA X-ray 
studies in June 1992, approximately 20 years after active 
service.  The veteran's service separation examination shows 
that he reported being hit over the head six months 
previously, with dizziness at the time, but denied frequent 
or severe headaches.  His service separation examination 
revealed that his spine and musculoskeletal system were 
normal, and no neurological deficits were found.  His head 
and neck were normal, and a one-inch scar was seen over his 
right eye.  

Although the veteran has alleged more than 20 years after the 
fact that he sustained cervical and lumbar injuries due to 
being beaten while on active duty, the medical evidence of 
record discloses no evidence of any involvement of the 
cervical or lumbar areas during his April 1971 treatment for 
his claimed head injuries.  While the Court has held that a 
lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the cause 
or diagnosis of claimed disability, he can describe symptoms 
and offer information as to the onset of symptomatology.  
Grottveit at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  In this particular case, the veteran's service 
medical records show that at the time of inservice treatment, 
he identified the onset of his low back pain as coincident 
with an automobile accident in the summer of 1969, prior to 
service entry.  The Board further notes that the service 
medical records are devoid of complaint, treatment, or 
findings of headaches during active service, and that the 
sole reference to headaches consists of a history offered by 
the veteran of headaches at an earlier date which were not 
reflected in the medical record at the time they were claimed 
to have occurred.  

During postservice incarceration in 1975 and again in June 
1980, the veteran complained of "nerves", and was briefly 
given Phenergan and Mellaril.  During examination while 
commencing periods of incarceration in July 1979 and in May 
1986, the veteran denied any headaches or orthopedic 
abnormalities of the neck or back.  In December 1986, the 
veteran was seen for complaints of low back pain, stating 
that he had a history of low back pain since sustaining a 
back injury in an automobile accident 20 years ago, with a 
recent low back injury from falling.  In February 1990, the 
veteran complained of low back pain which he attributed to an 
old automobile accident in 1967.  In May 1990, he complained 
of headaches which were diagnosed as tension headaches.   The 
first VA medical evidence of a headache disorder is dated in 
June 1992, approximately 20 years after service separation.

The veteran was most recently accorded orthopedic and 
neurologic examinations by VA in September 1998.  The reports 
of these examinations, however, fail to show that the 
examiners provided the opinions requested by the Board in its 
remand of May 1996. In Stegall v. West, 11 Vet. App. 268, 
270-71 (1998), the United States Court of Appeals for 
Veterans Claims (the Court) held that a remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.

Accordingly, the remaining issues on appeal must be remanded 
to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have been 
received, the RO should make all 
reasonable efforts to obtain copies of all 
indicated records that are not already of 
record and associate them with the claims 
file.

2. The claims folders should be referred 
to the physicians who conducted the VA 
orthopedic and neurologic examinations in 
September 1998. The neurologist should be 
requested to provide an opinion as to the 
likelihood that the veteran has chronic 
headaches as a consequence of head trauma 
sustained in service. The orthopedist 
should provide an opinion as to the 
likelihood that the veteran has arthritis 
of the cervical, thoracic and lumbar spine 
due to the inservice trauma.  Reasons and 
bases for all conclusions should be 
provided. 

If, and only if, the above examiners are 
unavailable, the RO should schedule the 
veteran for VA examinations by an 
orthopedist and a neurologist to determine 
the current etiology of the disabilities 
at issue.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  These examiners should provide 
the opinions noted above.
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made. 
 
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

